Citation Nr: 0327613	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  95-27 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel






INTRODUCTION

The veteran had two periods of active service: from September 
1979 to September 1982 and from January 1991 to September 
1991.  He also had periods of active duty for training 
(ACTDUTRA) between these periods of active service

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection.

In February 1997, the Board remanded the case to the RO for 
additional development, to include another medical 
examination.  The RO completed the additional development to 
the extent possible and returned the case to the Board for 
further appellate review.

An October 1996 rating decision denied service connection for 
a chronic neuropsychiatric disorder, residuals of removal of 
cyst, right hand, hearing loss, asthma, and bilateral knee 
disorders.  The veteran submitted a timely December 1996 
notice of disagreement (NOD) but the case file contains no 
record of a statement of the case (SOC) having been issued.  
The Board deems the appellate process to have been begun on 
these issues, see 38 C.F.R. § 19.26 (2002), and will address 
it in the remand portion of this decision.

A March 2003 rating decision denied service connection for a 
skin disorder.  There is no record in the case file of a NOD 
having been submitted with this decision.  Therefore, the 
Board does not have jurisdiction over it, and it will not be 
addressed in this decision.


FINDINGS OF FACT

1.  The veteran has a current low back disorder of a 
herniated disc at L4-L5 and a bulging disc at L5-S1.

2.  The  service medical records (SMRS) contain no entries of 
complaints, findings, or treatment, for back pain prior to 
July 1991.

3.  The SMRS reflect no findings or treatment for a chronic 
back disorder.

4.  The 1991 separation physical examination rated all 
musculoskeletal areas as normal, and listed low back pain as 
having existed prior to service (EPTS).

5.  The first recorded instance of the veteran seeking 
treatment for a back disorder after military service is 
August 1993, which is more than one year after the veteran's 
discharge from active service.

6.  The competent credible evidence of record does not show 
the veteran's low back disorder to have started during, or to 
have been made worse by, active military service.


CONCLUSION OF LAW

A low back disorder was not incurred during, or aggravated 
by, military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

In the instant case, after reviewing the record, the Board is 
satisfied that the statutory requirements have been met.  The 
RO, in correspondence of December 2002 informed the veteran 
of the evidence being sought from doctors, and the March 2003 
supplemental SOC, informed the veteran of the provisions of 
the VCAA and VA's obligations thereunder, to include VA's 
duty to assist the veteran with developing his claim.  
Therefore, the Board finds that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As concerns the duty to assist, the RO initiated several 
actions directed at obtaining all of the veteran's SMRs and 
private treatment records, and scheduled the veteran for 
medical examinations.  All records obtained or generated have 
been associated with the case file.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.

Historically, the veteran filed his claim for service 
connection of his low back disorder in June 1993.  The 
December 1994 rating decision denied service connection and 
the veteran submitted a timely NOD and otherwise perfected 
his appeal.

The SMRS reflect two entries for the period 1984 to 1985.  In 
February 1984, the veteran was involved in a private motor 
vehicle accident while en route to inactive duty for training 
for one day.  He sustained trauma to the left side of his 
head.  Physical assessment revealed no abnormalities and he 
was released.  A June 1985 entry reflects that he presented 
with a complaint related to his left heel.  He was issued an 
ace bandage and ice was applied.

In a May 1987 Report of Medical History that accompanied the 
May 1987 periodic medical examination, reflects that the 
veteran reported no history of a back injury or back pain.  
He denied any history of medical issues in all areas listed.  
The May 1987 Report of Medical Examination rated all areas as 
normal.

SMRS reflect that, in September 1987, the veteran, while on 
ACTDUTRA, fell from a low bed truck while securing a truck 
thereon and hurt his left leg.  That is the only entry in the 
records which addresses a fall.

In his claim, the veteran states that he injured his back in 
July 1991 during his service in the Persian Gulf.  A July 
1991 entry in the SMRs reflect that the veteran presented 
with a complaint of low back pain times two days.  Following 
physical examination, the assessment was, muscle strain.  
Medication was prescribed.  An August 1991 entry reflects 
that during a follow-up visit for his low back, x-rays taken 
during the July 1991 visit were interpreted as negative for 
any low back disorder.  The assessment was mechanical low 
back pain.

During the August 1991 separation physical examination, the 
veteran noted on the Report of Medical History that he felt 
back pain, and that he was receiving treatment for it.  The 
Notes section of the Report of Medical Examination reflects 
that the examiner noted that the veteran reported he 
experienced back pain in 1984 and 1985 during training in 
Virginia.  The examiner rated all areas normal and listed the 
veteran's low back pain as EPTS.

During a July 1993 VA medical examination, the veteran 
reported the onset of his low back pain at three years prior 
to the examination, and that it worsen during his service in 
the Persian Gulf.  He claimed pain from prolonged weight 
bearing.  Physical examination revealed full active range of 
motion of all joints, straight leg raising negative to 85 
degrees bilaterally.  Lasegue was non-irradiating back, which 
is negative, and Patrick was negative.  The muscle of the 
back was tender in the lumbosacral area in the left.  
Lumbosacral x-rays were interpreted as revealing mild 
demineralization of the lumbar vertebral bodies, otherwise 
unremarkable.  The examiner rendered a diagnosis of chronic 
paravertebral fibromyositis.

An August 1993 report of Computerized tomography (CT) scan 
examination of the spine by Emilio Torres Reyes, M.D., 
reflects that the CT revealed evidence of herniation of the 
intervertebral disc at the L5-S1 level with significant 
lateralization.  The diagnostic impression was, herniated 
lumbar disc, L5-S1.

During an August 1995 VA medical examination, the veteran 
reported having experienced low back pain since 1991.  He 
reported that, while in Saudi Arabia, where he was loading 
equipment from a ship, he once fell from the top of a tank he 
was securing with chains and landed in the sitting position.  
He began to experience severe low back pain and he reported 
to sick call, where he was prescribed medication and bed 
rest.  He reported back pain since that event.  Following 
physical examination, the diagnosis was lumbar myositis, by 
history.

In an October 1995 statement, the veteran took exception to 
the notation of EPTS on his 1991 separation physical 
examination.  He related that he was on ACDUTRA in 1984 and 
1985, which referred to the notation that he was treated 
"while training in Virginia."

During the March 2003 VA medical examination, the veteran 
reported that he fell while in Saudi Arabia, and that he 
never had any low back pain prior to that incident in 1991.  
Present symptoms included low back pain with radiation to the  
legs with associated constant numbness and cramps.  He used 
medication for relief, and he used a lumbosacral orthosis.  
The veteran was employed and reported missing work on five or 
six occasions due to flare-ups.

In response to specific questions posed by the February 1997 
remand, the examiner observed that a 1996 VA CT scan 
documented a herniated disc at L4-L5 and a bulging disc at 
L5-S1, which supports a diagnosis of a current low back 
disorder.  As to whether there was evidence of a chronic back 
disorder present prior to the onset of service in 1991, the 
examiner noted the prolonged period between 1985 and 1991 
where there was no evidence that the veteran sought treatment 
for a back disorder.  The examiner rendered no opinion on 
whether the veteran's complaints of low back pain during 
service represented acute and transitory episodes or a 
chronic low back disorder, because he noted the absence of 
any records from 1984 or 1985 when the veteran first 
complained of low back pain.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection. Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2002).

As concerns the examiner's declination to express an opinion 
on the nature of the veteran's low back complaints during 
active service, the Board notes that the examiner 
specifically pointed to the absence of any record of 
complaints in 1984 or 1985.  The Board also notes that the 
veteran specifically claimed a 1991 injury while serving in 
the Persian Gulf as the underlying cause of his back 
pathology.  The Board deems it significant that the examiner 
at the March 2003 examination did not connect any of the 
veteran's symptomatology with that event.

Highly relevant, however, is the veteran's inconsistent 
reports as to the inception of his claimed disorder.  In his 
original application he cited July 1991 in the Persian  Gulf.  
At the July 1993 medical examination, however, he stated that 
his symptoms started three years earlier and were made worse 
by his Persian Gulf service.  Three years prior to the July 
1991 examination not only would place the onset of his 
symptoms at a year prior to his service in the Persian Gulf, 
it also would place their onset at the interim between the 
end of his prior active service in September 1982 and his 
call-up for Desert Shield/Storm in January 1991.  Further, 
there are no entries in the records which address a 
complaint, finding, or treatment for injury due to a 1991 
fall from a tank in the Persian Gulf.  The only entry for a 
back complaint addresses weight lifting as the cause.  
Moreover, the July 1991 entry reflects no diagnosis of an 
injury but rather a muscle strain, as supported by negative 
x-rays of his spine.  Further, the Board notes that more than 
one year elapsed after his discharge from active service in 
September 1991 before he sought treatment in August 1993, as 
represented by the private CT examination of his spine.  
Moreover, there are no entries in the SMRS of complaints, 
findings, or treatment, for back symptoms during the 
documented periods of ACTDUTRA.

Therefore, the preponderance of the evidence is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for a low back disorder is 
denied.


REMAND

In an October 1995 statement, the veteran applied for service 
connection for a chronic neuropsychiatric disorder; residuals 
of removal of cyst, right hand; hearing loss; asthma; and, 
bilateral knee disorders.  An October 1996 rating decision 
denied service connection as to all claimed disorders claimed 
on the basis that they were not well grounded.  The veteran 
submitted a December 1996 NOD and specifically requested 
issuance of a SOC.  Although the case file contains a 
handwritten note, apparently dated November 2001, to the 
effect that a SOC is needed, the case file contains no record 
of a SOC having been issued to the veteran.

In light of the veteran's timely NOD, the appellate process 
has commenced and he is entitled to a SOC on the issues 
concerned.  See Pond v. West, 12 Vet. App. 341 (1999); 
Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, the issues 
of whether the veteran is entitled to service connection for 
a chronic neuropsychiatric disorder; residuals of removal of 
cyst, right hand; hearing loss; asthma; and, bilateral knee 
disorders, must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

The RO shall issue a SOC with regard to 
whether the veteran is entitled to 
service connection for a chronic 
neuropsychiatric disorder; residuals of 
removal of cyst, right hand; hearing 
loss; asthma; and, bilateral knee 
disorders.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issues should these claims be returned to 
the Board.  38 U.S.C.A. § 7104 (West 
2002).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



